Title: From Benjamin Franklin to the Earl of Shelburne, 10 May 1782
From: Franklin, Benjamin
To: Shelburne, William Petty, Earl of


My Lord,
Passy, May 10th. 1782.
I have received the honour of your Lordships Letter, dated the 28th past, by Mr Oswald, informing me that he is sent back to settle with me the Preliminaries of Time & Place. Paris as the Place seem’d to me Yesterday to be agreed on between Mr Grenville & M. de Vergennes, and it is perfectly agreable to me. The Time cannot well be settled ’till this Court has received Answers from Madrid and the Hague, and untill my Colleagues are arrived. I expect daily Messrs. Jay and Lawrens; Mr Adams doubts whether he can be here, but that will not hinder our Proceeding.
It gave me great Pleasure to learn that Mr Lawrens is discharged entirely from the obligations he had entred into. I am much obliged by the Readiness with which your Lordship has confer’d that Favour. Please to accept my thankful Acknowledgements.
I am happy too in understanding from your Letter that Transports are actually preparing to convey our Prisoners to America, and that Attention will be paid to their Accommodation and good Treatment. Those People on their Return will be dispersed thro’ every Part of America, and the Accts. they will have to give of any Marks of Kindness received by them under the present Ministry, will lessen much the Resentment of their Friends against the Nation, for the Hardships they suffer’d under the past.—
Mr Oswald rests here awhile by my Advice, as I think his Presence likely to be useful.—
With great & sincere Respect, I have the honour to be, My Lord, Your Lordship’s most obedt and most humble Servant
B Franklin
Rt. Honble. the Earl of Shelburne
 
Endorsed: 10th. May 1782 Doctr. Franklin
